Citation Nr: 0705150	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-10 760A	)	DATE
	)
	)

On appeal from the
Southern Arizona Veterans Affairs Health Care System 
(SAVAHCS)
in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of Emergency Room 
treatment at Sierra Vista Regional Health Center in Sierra 
Vista, Arizona on February 4, 2005.


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to November 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the SAVAHCS, in Tucson, 
Arizona.

In his April 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board at the Regional Office.  In a subsequent statement from 
the veteran dated in November 2005 he withdrew his request 
for a hearing before a VLJ.  So the Board deems his hearing 
request withdrawn.  See 38 C.F.R. § 20.702(d) (2006).


FINDINGS OF FACT

1.  The veteran incurred medical expenses on February 4, 
2005, as a result of treatment received in the emergency room 
of a private hospital.

2.  That treatment was not authorized by VA prior to 
receiving it.

3.  Service connection has not been established for any 
disability.

4.  A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on February 
4, 2005, would have been hazardous to life or health.

5.  A VA facility was feasibly available to provide the 
necessary treatment, and an attempt to use it beforehand 
would not have been considered unreasonable by a prudent lay 
person.

6.  The veteran was enrolled in the VA Health Care System as 
of February 2005 and had received treatment at a VA facility 
during the preceding 24 months.

7.  The veteran is financially liable to the provider of the 
private medical treatment in question; he has no remedy 
against a third party for payment of these expenses.

8.  The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the treatment in question.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of 
unauthorized private medical treatment expenses incurred on 
February 4, 2005.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006)), imposes obligations on VA in 
terms of its duty to notify and assist claimants in certain 
types of cases.  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  But the VCAA does not apply in this case 
since the governing regulations are in Part 17 of 38 C.F.R.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

Analysis

The record shows the veteran went to the emergency room of a 
private hospital on February 4, 2005.  His chief complaint 
was pink eye which had lasted for two days.  His symptoms 
consisted of redness, matting and a foreign body sensation in 
both eyes which was of mild severity.  Along with the 
described symptoms, he also had a concurrent upper 
respiratory infection with runny nose, cough and brown 
sputum.  An X-ray study of the chest was performed and the 
findings showed no active pulmonary infiltrates and multiple 
old bilateral rib fractures.  The final clinical impressions 
were conjunctivitis and bronchitis and the veteran was 
dispensed an erythromycin ophthalmic ointment.
 
The record indicates that service connection has not been 
established for any disability.  Prior to the February 4, 
2005, treatment in question, however, the veteran was 
enrolled in the VA Health Care System and had received 
treatment at a VA facility during the preceding 24 months.

The record does not contain any indication the veteran was 
told that VA would authorize payment for this private medical 
treatment and it is not contended otherwise.  Thus, the 
veteran's treatment at the private hospital was unauthorized, 
and there are requirements for having the resulting expenses 
he incurred paid or reimbursed.  Under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120, VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service-connected disabilities.  Care 
or service not previously authorized was rendered to a 
veteran in need of such services:

(1) For an adjudicated service-connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and,

(b) In a medical emergency.  Care and services is not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable or treatment had been 
or would have been refused.

Additionally, payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1003.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177, and referred to as the "Millennium Bill Act" in the 
decision.  The provisions of the Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)       * * * * *

(i)        The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 U.S.C.A. § 1725 (2006).

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

First, the Board points out the veteran is ineligible for 
reimbursement under 38 U.S.C. § 1728 because the treatment 
was not for or consequent to a service-connected disability.  
Furthermore, several of the criteria set forth in § 1725 are 
either met or are not applicable.  Only subsections (b) and 
(c) of 38 U.S.C.A. 
§ 1725 remain at issue.

In the veteran's April 2005 notice of disagreement he 
indicated that on February 4, 2005 his eyes were sealed shut 
with puss.  His wife drove him to the nearest hospital for 
emergency treatment.  He stated that he was always told by 
his medical care providers to go to the closet emergency room 
if he had an emergency.  He felt that not being able to open 
his eyes constituted an emergency and though he had 
previously received treatment at the VA in Tucson, he felt 
that driving over an hour away was not feasible.  
Subsequently, in his substantive appeal (VA Form 9) he argued 
that a VA facility was not feasibly available because it was 
late at night and the VA facility was 100 miles away versus 
the private facility which was 3 miles away.  

Given the circumstances of this case and the legal criteria 
above, the first question to be resolved is the extent to 
which a VA medical facility was "feasibly available" to 
provide the medical services.  The Southern Arizona VA Health 
Care System (SAVAHCS) has indicated that such facilities were 
available to provide the treatment in question. 

In view of the foregoing, and given the fact that there is no 
reason for the Board not to defer to those officials at the 
SAVAHCS who have an intimate knowledge of the types of 
medical services that were feasibly available to the veteran 
on the day in question, the Board, while sympathetic to the 
veteran's claim, must conclude that VA could have feasibly 
provided the treatment in question, for which he has been 
billed.  In making this determination, the Board notes that 
we are without authority to grant benefits simply because we 
might perceive the result to be equitable; rather, we must 
follow the law in making our determinations.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)). 

Hence, the Board finds that a VA medical facility was 
feasibly available to provide the treatment in question.  

Additionally, in this case, the Board finds that the veteran 
does not satisfy the above criteria, inasmuch as the services 
were not rendered in a medical emergency.   Although the 
veteran presented to the emergency room of the private 
facility with complaints primarily of pink eye, his symptoms 
had been present for 2 days, and he was alert and in no acute 
distress upon admission.  In the Board's opinion, the above 
demonstrates that his condition was not of such a nature that 
delay would have been hazardous to life or health.

Therefore, the Board must find that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of Emergency Room 
treatment at Sierra Vista Regional Health Center in Sierra 
Vista, Arizona on February 4, 2005 is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


